Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final Action on the Merits. Claims 1 and 3-20 are currently pending and are addressed below.
Response to Amendments
	The amendment filed on has been entered. Accordingly claims 1 and 10 have been amended and claim 2 has been cancelled. 

Response to Arguments
	The previous Non-Statutory double patenting rejection has been overcome due to the applicant’s amendments.
	The applicant argues that Chenguang (CN 110470314 A) fails to disclose or suggest “a training target of the route time consumption estimation model being to minimize a difference between the estimated time consumption and an actual time consumption on the route. The examiner respectfully disagrees. Chenguang uses model parameters and a machine learning model to determine and improve an estimated time of arrival for a path. Using these features suggests that a goal of the invention is to accurately determine an estimated time of a path, meaning to minimize a difference between the estimated time and the actual time. 
	The applicant’s arguments with respect to claims 1 and 3-20 have been considered but are moot in view of the newly formulated grounds of rejections necessitated by the applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chenguang (CN 110470314 A) ("Chenguang") (Translation Attached) in view of Towal (US 20190384304 A1) (“Towal”).

	With respect to claim 1, Chenguang teaches a method for building a route time consumption estimation model (Chenguang Paragraph 2) wherein the method comprises: 
obtaining training data from user trajectory data, the training data comprising: a route through which a user passes (A route that a user passes through: See at least Chenguang Paragraph 71), time information when the user passes through the route (Travel time of each road segment is obtained : See at least Chenguang Paragraph 83) and actual time consumption information for the user to pass through the route (Real-time travel duration of a road segment a user goes through is obtained: See at least Chenguang Paragraph 79)
obtaining the route time consumption estimation model by using the training data, wherein the route time consumption estimation model comprises: a road segment subnetwork (ETA model is based on a road segment and intersection obtaining unit for roads in the path: See at least Chenguang Paragraph 32) and an integration subnetwork (ETA generation is based on integrating information of routes: See at least Chenguang Paragraph 148); 
the integration subnetwork determining an estimated time consumption on the route by integrating a feature representation of the time information, vector representations of the road segments included by the route and road condition feature representations of the road segments included by the route, wherein the road condition feature representations of the road segments are obtained from road condition information of the road segments and their context (An ETA model is determined by combining existing path sample information of the route with road conditions, timings, and information about road segments: See at least Chenguang Paragraph 148-149); 
a training target of the route time consumption estimation model being to minimize a difference between the estimated time consumption and an actual time consumption on the route (Chenguang Paragraph 52 “Finally, the estimated arrival time of the path to be predicted is predicted based on these two model parameters, thereby improving the accuracy of the prediction results. At the same time, since the model is a machine learning model, the training cost is low and the online prediction speed is fast.”)
Chenguang, however, fails to explicitly disclose that the road segment subnetwork being configured to, for each road segment Ii included by the route, encode the road segment Ii and the context of the road segment Ii by using a convolutional neural network to map the road segment Ii and the context of the road segment Ii into a road space to obtain a vector representation of the road segment Ii, the context of the road segment Ii comprising M road segments preceding the road segment Ii and N road segments following the road segment Ii on the route, wherein M and N are preset natural numbers. 
Towal, however, teaches that the road segment subnetwork being configured to, for each road segment Ii included by the route, encode the road segment Ii and the context of the road segment Ii by using a convolutional neural network to map the road segment Ii and the context of the road segment Ii into a road space to obtain a vector representation of the road segment Ii, the context of the road segment Ii comprising M road segments preceding the road segment Ii and N road segments following the road segment Ii on the route, wherein M and N are preset natural numbers (A convolutional neural network is used to encode road segments around a route by set anchor points preceding and following segments: See at least Towal Paragraphs 7, 95-96, 113, and 115 and FIG. 2A).
It would have been obvious to one of ordinary skill in the art to have modified the method of Chenguang so that the road segment subnetwork being configured to, for each road segment Ii included by the route, encode the road segment Ii and the context of the road segment Ii by using a convolutional neural network to map the road segment Ii and the context of the road segment Ii into a road space to obtain a vector representation of the road segment Ii, the context of the road segment Ii comprising M road segments preceding the road segment Ii and N road segments following the road segment Ii on the route, wherein M and N are preset natural numbers, as taught by Towal as disclosed above, in order to ensure accurate road segments are used for the route time consumption estimation model (Towal Paragraph 6 “Embodiments of the present disclosure relate to path detection for autonomous machines using deep neural networks”).

	With respect to claim 10, Chenguang teaches a method for estimating a route time consumption (Chenguang Paragraph 2), wherein the method comprises: determining a route to be estimated (Path for a user is determined: See at least Chenguang Paragraph 71) and time information for estimation (Travel time of each road segment is obtained : See at least Chenguang Paragraph 83); inputting the route and the time information into a route time consumption estimation model to obtain an estimated time consumption on the route output by the route time consumption estimation model (Real-time travel duration of a road segment a user goes through is obtained: See at least Chenguang Paragraph 79)
wherein the route time consumption estimation model comprises: a road segment subnetwork (ETA model is based on a road segment and intersection obtaining unit for roads in the path: See at least Chenguang Paragraph 32) and an integration subnetwork (ETA generation is based on integrating information of routes: See at least Chenguang Paragraph 148);
the integration subnetwork determining an estimated time consumption on the route by integrating a feature representation of the time information, vector representations of the road segments included by the route and road condition feature representations of the road segments included by the route, wherein the road condition feature representations of the road segments are obtained from road condition information of the road segments and their context (An ETA model is determined by combining existing path sample information of the route with road conditions, timings, and information about road segments: See at least Chenguang Paragraph 148-149); 
Chenguang, however, fails to explicitly disclose that the road segment subnetwork being configured to, for each road segment Ii included by the route, encode the road segment Ii and the context of the road segment Ii by using a convolutional neural network to map the road segment Ii and the context of the road segment Ii into a road space to obtain a vector representation of the road segment Ii, the context of the road segment Ii comprising M road segments preceding the road segment Ii and N road segments following the road segment Ii on the route, wherein M and N are preset natural numbers. 
Towal, however, teaches that the road segment subnetwork being configured to, for each road segment Ii included by the route, encode the road segment Ii and the context of the road segment Ii by using a convolutional neural network to map the road segment Ii and the context of the road segment Ii into a road space to obtain a vector representation of the road segment Ii, the context of the road segment Ii comprising M road segments preceding the road segment Ii and N road segments following the road segment Ii on the route, wherein M and N are preset natural numbers (A convolutional neural network is used to encode road segments around a route by set anchor points preceding and following segments: See at least Towal Paragraphs 7, 95-96, 113, and 115 and FIG. 2A).
It would have been obvious to one of ordinary skill in the art to have modified the method of Chenguang so that the road segment subnetwork being configured to, for each road segment Ii included by the route, encode the road segment Ii and the context of the road segment Ii by using a convolutional neural network to map the road segment Ii and the context of the road segment Ii into a road space to obtain a vector representation of the road segment Ii, the context of the road segment Ii comprising M road segments preceding the road segment Ii and N road segments following the road segment Ii on the route, wherein M and N are preset natural numbers, as taught by Towal as disclosed above, in order to ensure accurate road segments are used for the route time consumption estimation model (Towal Paragraph 6 “Embodiments of the present disclosure relate to path detection for autonomous machines using deep neural networks”).

	With respect to claim 16, Chenguang in view of Towal teaches an electronic device, comprising at least one processor; and a memory communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform the method according to claim 1 (Chenguang paragraph 229 “The processor 102, coupled to the memory 101, is used for executing the program in the memory 101 for:”).

	With respect to claim 17, Chenguang in view of Towal teach that the obtaining vector representations of the road segments comprises: obtaining the road segments included by the route and context of the road segments; Page 9 of 16performing encoding with respect to each road segment and the context of the road segment by using a convolutional neural network to obtain the vector representation of the road segment (A convolutional neural network is used to encode road segments around a route by set anchor points preceding and following segments: See at least Towal Paragraphs 7, 95-96, 113, and 115 and FIG. 2A). 
	
	With respect to claim 18, Chenguang in view of Towal teaches an electronic device, comprising at least one processor; and a memory communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform the method according to claim 10 (Chenguang paragraph 229 “The processor 102, coupled to the memory 101, is used for executing the program in the memory 101 for:”).
	
	With respect to claim 19, Chenguang in view of Towal teaches A non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause the computer to perform the method of claim 1 (Non-Transitory memory: See at least Chenguang Paragraph 228)

	With respect to claim 20, Chenguang in view of Towal teaches A non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause the computer to perform the method of claim 10 (Non-Transitory memory: See at least Chenguang Paragraph 228)

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chenguang (CN 110470314 A) ("Chenguang") (Translation Attached) in view of Towal (US 20190384304 A1) (“Towal”) further in view of Wu (US 20200109959 A1) (“Wu”).

With respect to claim 4, and similarly claim 12 Chenguang in view of Towal fails to explicitly disclose wherein the integration subnetwork obtains the road condition feature representations of the road segments included by the route from a pre-trained road condition estimation model; or the route time consumption estimation model further comprises: a road condition subnetwork used to estimate road condition feature representations of road segments included by the route according to the time information and road network feature representations of road segments included by the route and their context.
Wu, however, teaches wherein the integration subnetwork obtains the road condition feature representations of the road segments included by the route from a pre-trained road condition estimation model; or the route time consumption estimation model further comprises: a road condition subnetwork used to estimate road condition feature representations of road segments included by the route according to the time information and road network feature representations of road segments included by the route and their context (Road condition features are obtained from a pre-trained model: See at least Wu Paragraph 9 | Paragraph 11 | Paragraph 46 | Paragraph 48 “|Paragraph 63)   
It would have been obvious to one of ordinary skill in the art to have combined the method of Chenguang in view of Towal to include that the integration subnetwork obtains the road condition feature representations of the road segments included by the route from a pre-trained road condition estimation model; or the route time consumption estimation model further comprises: a road condition subnetwork used to estimate road condition feature representations of road segments included by the route according to the time information and road network feature representations of road segments included by the route and their context, as taught by Wu as disclosed above, in order to ensure accurate time models with routes containing various road features (Wu Abstract “The device may then train a model based on the plurality of historical routes. Then the device may run the trained model to sequentially determine a plurality of road intersections between the start location and the destination, and a target entrance and target exit that corresponding to each of the plurality of the road intersections based on characteristic information”)

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chenguang (CN 110470314 A) ("Chenguang") (Translation Attached) in view of Towal (US 20190384304 A1) (“Towal”) further in view of Roherty (US 20210262817 A1) (“Roherty”).

With respect to claim 3, and similarly claim 11, Chenguang in view of Towal fails to explicitly disclose wherein the route time consumption estimation model further comprises: a time subnetwork; the time subnetwork being used to obtain a feature representation of time information.
Roherty, however, teaches wherein the route time consumption estimation model further comprises: a time subnetwork; the time subnetwork being used to obtain a feature representation of time information (Time information for routes is obtained: See at least Roherty Paragraph 33 “| Paragraph 53  | Paragraph 54).
It would have been obvious to one of ordinary skill in the art to have modified the method of Chenguang in view of Towal to include a time subnetwork that is being used to obtain a feature representation of time information, as taught by Roherty as disclosed above, in order to effectively determine travel time including various time characteristics that will cause delays (Roherty Abstract  “A system and method compute a transit time for travel of a vehicle from a first site to a second site. The system and method include determining a dwell time at the second site, computing an initial predicted transit estimated time of arrival of the vehicle based on the dwell time and the transit time, and updating the initial predicted transit estimated time of arrival based upon a user workflow”).

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chenguang (CN 110470314 A) ("Chenguang") (Translation Attached) in view of Towal (US 20190384304 A1) (“Towal”) in view of Wu (US 20200109959 A1) (“Wu”) further in view of Pace (“A Spatial-Temporal Hybrid Model for Short-Term Traffic Prediction”) (“Pace”).

With respect to claim 5, and similarly claim 13, Chenguang in view of Towal in view of Wu fail to explicitly disclose wherein the estimating the road condition feature representations of the road segments comprises: obtaining road condition features of the road segment and its context at time points in a preset historical time length before the time information; concatenating road network features of the road segment and its context, the road condition features at time points in the preset historical time length before the time information and features of the time points in the historical time length, to respectively obtain a spatiotemporal tensor corresponding to the road segment; mapping the spatiotemporal tensor using an attention mechanism to obtain the road condition feature representation for estimating the road segment.
Pace, however, teaches wherein the estimating the road condition feature representations of the road segments comprises: obtaining road condition features of the road segment and its context at time points in a preset historical time length before the time information (Road condition features along with context from preset time length before time information is obtained: See at least Pace 4.1) concatenating road network features of the road segment and its context, the road condition features at time points in the preset historical time length before the time information and features of the time points in the historical time length, to respectively obtain a spatiotemporal tensor corresponding to the road segment; mapping the spatiotemporal tensor using an attention mechanism to obtain the road condition feature representation for estimating the road segment (A spatiotemporal matrix is determined for estimating features of a road segment by linking features at various time points: See at least Pace FIG 2.  2. Problem Description).
It would have been obvious to one of ordinary skill in the art to have modified the system of Chenguang in view of Towal in view of Wu to include the estimating the road condition feature representations of the road segments comprising: obtaining road condition features of the road segment and its context at time points in a preset historical time length before the time information; concatenating road network features of the road segment and its context, the road condition features at time points in the preset historical time length before the time information and features of the time points in the historical time length, to respectively obtain a spatiotemporal tensor corresponding to the road segment; mapping the spatiotemporal tensor using an attention mechanism to obtain the road condition feature representation for estimating the road segment, as taught by Pace as disclosed above, in order to effectively provide traffic conditions that may occur through past historic feature data when determining routes and time for the routes (Pace 2. Problem description “The aim of traffic prediction is to evaluate the future traffic condition so that we can provide valuable information to the traffic managers and participants.”).
With respect to claim 6, and similarly claim 14, Chenguang in view of Towal in view of Wu in view of Pace teach obtaining, from road condition diagrams at time points in the preset historical time length before the time information, road condition sub-diagrams corresponding to the road segment and its context (Diagrams of road segments from various time points that include road features are obtained: See at least Pace FIG. 7 | Section 4.1); encoding the road condition sub-diagrams to obtain road condition features of the road segment and its context at the time points in the preset historical time length before the time information (Encoding of diagrams to obtain road segment condition features: See at least Pace FIG. 11a-b | Section 4.5). 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chenguang (CN 110470314 A) ("Chenguang") (Translation Attached) in view of Towal (US 20190384304 A1) (“Towal”) in view of Wu (US 20200109959 A1) (“Wu”) in view of Pace (“A Spatial-Temporal Hybrid Model for Short-Term Traffic Prediction”) (“Pace”) further in view of Song (Vision-based vehicle detection and counting system using deep learning in highway scenes) (“Song”)

	With respect to claim 7, Chenguang in view of Towal in view of Wu in view of Pace fail to explicitly disclose performing random masking on partial road condition features at time points in the preset historical time length. 
Song, however, teaches performing random masking on partial road condition features at time points in the preset historical time length (Masking of Road conditions: See at least Song FIG 6, 7, 8, 9)
	It would have been obvious to one of ordinary skill in the art to have modified the method of Chenguang in view of Towal in view of Wu in view of Pace to include performing random masking on partial road condition features at time points in the preset historical time length, as taught by Song as disclosed above, in order to efficiently identify road characteristics (Song Abstract “To address this issue, this paper proposes a vision-based vehicle detection and counting system”).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chenguang (CN 110470314 A) ("Chenguang") (Translation Attached) in view of Towal (US 20190384304 A1) (“Towal”) further in view of Pace (“A Spatial-Temporal Hybrid Model for Short-Term Traffic Prediction”) (“Pace”).

With respect to claim 8, and similarly claim 15, Chenguang in view of Towal teaches wherein the determining the estimated time consumption on the route comprises: the integration subnetwork integrating the feature representation of time information, vector representations of road segments included by the route and road condition feature representations of road segments included by the route (An ETA model is determined by combining existing path sample information of the route with road conditions, timings, and information about road segments: See at least Chenguang Paragraph 148-149);
Chenguang in view of Towal fails to explicitly disclose respectively obtaining estimated time consumptions on the road segments through mapping of a fully-connected layer; obtaining the estimated time consumption on the route according to the estimated time consumptions on the road segments.
Pace teaches respectively obtaining estimated time consumptions on the road segments through mapping of a fully-connected layer; obtaining the estimated time consumption on the route according to the estimated time consumptions on the road segments (Mapping road segments to determine route time and obtaining route time through time required between road segments: See at least Pace Abstract | 3.2. | FIG. 3, 4, 5, 6).
It would have been obvious to one of ordinary skill in the art to have modified the method of Chenguang in view of Towal to include obtaining estimated time consumptions on the road segments through mapping of a fully-connected layer; obtaining the estimated time consumption on the route according to the estimated time consumptions on the road segments, as taught by Pace as disclosed above, in order to accurately obtain time models (Pace 2. Problem description “The aim of traffic prediction is to evaluate the future traffic condition so that we can provide valuable information to the traffic managers and participants.”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chenguang (CN 110470314 A) ("Chenguang") (Translation Attached) in view of Towal (US 20190384304 A1) (“Towal”) in view of Pace (“A Spatial-Temporal Hybrid Model for Short-Term Traffic Prediction”) (“Pace”) further in view  of Zhengshen (CN 110400015 A) (“Zhengshen”) (Translation attached).

With respect to claim 9, Chenguang in view of Towal in view of Pace teach wherein the minimizing a difference between the estimated time consumption and an actual time consumption on the route comprises: determining a loss function according to a difference between the estimated time consumption on the route and actually-consumed time on the route (Determining a loss function to optimize time estimation: See at least Chenguang Paragraph 104-107).
Chenguang in view of Towal in view of Pace fail to explicitly disclose performing feed-forward according to the loss function to update parameters of the route time consumption estimation model.
Zhengshen, however, teaches performing feed-forward according to the loss function to update parameters of the route time consumption estimation model (Feed-forward is used to optimize ETA: See at least Zhengshen Paragraph 193 | Paragraph 228).
It would have been obvious to one of ordinary skill in the art to have modified the method of Chenguang in view of Towal in view of Pace to include performing feed-forward according to the loss function to update parameters of the route time consumption estimation model, as taught by Zhengshen as disclosed above, in order to increase accuracy of the time model (Zhengshen Paragraph 8 “The embodiments of the present application provide a time estimation method, device, and storage medium, which can calculate the estimated time of arrival by giving different weights to different road segments, thereby improving the accuracy of the estimated time of arrival.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/               Examiner, Art Unit 3667                                                                                                                                                                                         
/RACHID BENDIDI/               Primary Examiner, Art Unit 3667